                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

United States of America,              )
                                       )
               Plaintiff,              )      ORDER
                                       )
       vs.                             )
                                       )
Lisa Virginia Enno,                    )
                                       )      Case No. 1:19-cr-230
               Defendant.              )


       Defendant is charged in Indictment with two offenses: (1) conspiracy to distribute a

controlled substance in violation of 21 U.S.C. § 846; and (2) distribution of methamphetamine in

violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C). (Doc. No. 1). She was ordered detained

following a detention hearing on December 10, 2019. (Doc. Nos. 24 and 26). She is currently on

the waiting list for a residential facility placement. (Doc. No. 26).

       On January 16, 2020, defendant filed a Motion to Reconsider Order of Detention. (Doc. No.

40). She requests to be conditionally released to her mother so that she can participate in an

intensive outpatient treatment program at the Northwest Human Service Center in Williston, North

Dakota.

       Defendant’s desire to obtain treatment is commendable. However, there has been no

material change in defendant’s circumstances. Moreover, defendant’s criminal history and past

failures to abide by her conditions of release militate against releasing her to an environment as

unstructured as her mother’s residence. Defendant’s motion (Doc. No. 40) is therefore DENIED.




                                                  1
IT IS SO ORDERED.

Dated this 11th day of February, 2020.

                                             /s/ Clare R. Hochhalter
                                             Clare R. Hochhalter, Magistrate Judge
                                             United States District Court




                                         2
